UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission (as permitted by Rule 14A-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Rule 14A-11(c) or Rule 14A-12 Comarco, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14A-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: COMARCO, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held January 23, 2014 To the Shareholders of Comarco, Inc.: The Annual Meeting of the Shareholders of Comarco, Inc., a California corporation (the “Company”, “we,” “us” or “our”), will be held on January 23, 2014 at 10:00 a.m., local time, at the Company’s corporate offices, which are located at 25541 Commercentre Drive, Suite 250, Lake Forest, CA 92630, for the following purposes: 1. To elect seven directors to each serve a one-year term; 2. To hold an advisory vote to approve the compensation of our named executive officers, as described in the proxy statement; 3. To hold an advisory vote on the frequency of future advisory votes to approve the compensation of our named executive officers; 4. To ratify the appointment by the Company’s Audit Committee of Squar, Milner, Peterson, Miranda & Williamson LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2014; and 5. To transact such other business as may properly come before the meeting or any adjournment thereof. The Board of Directors of the Company intends to present Paul Borowiec, Wayne G. Cadwallader, Thomas W. Lanni, Richard T. LeBuhn, Michael R. Levin, Michael H. Mulroy and Louis E. Silverman as nominees for election as directors at the annual meeting. Only holders of record of the Company’s common stock at the close of business on November 29, 2013 are entitled to notice of and to vote at the Annual Meeting. Each shareholder is cordially invited to attend and vote in person at the Annual Meeting. TO ASSURE REPRESENTATION AT THE ANNUAL MEETING, HOWEVER, SHAREHOLDERS ARE URGED TO READ THE PROXY STATEMENT AND SUBMIT YOUR PROXY OR VOTING INSTRUCTIONS AS SOON AS POSSIBLE BY FOLLOWING THE INSTRUCTIONS IN THE NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS, WHICH WAS MAILED TO YOU ON OR ABOUT DECEMBER 11, 2013, OR, IF YOU REQUEST PRINTED COPIES OF THE PROXY MATERIALS BY MAIL, YOU MAY ALSO VOTE BY MAIL OR BY TELEPHONE. Shareholders who attend the Annual Meeting may still vote in person, even if they have previously voted by proxy. OUR BOARD OF DIRECTORS RECOMMENDS: A VOTE “FOR” EACH OF THE SEVEN DIRECTOR NOMINEES NAMED IN THE PROXY STATEMENT; A VOTE “FOR” PROPOSALS 2 AND 4; AND A VOTE FOR “1 YEAR” WITH RESPECT TO PROPOSAL 3. BY ORDER OF THE BOARD OF DIRECTORS /s/ Alisha K. Charlton Alisha K. Charlton, Secretary Lake Forest, California December 6, 2013 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 23, 2014 This notice, as well as the accompanying proxy statement and the Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2013 will be available online on or about December 11, 2013 at www.edocumentview.com/cmro . Information contained on our website is not part of the proxy soliciting material. TABLE OF CONTENTS Page GENERAL INFORMATION 1 VOTING RIGHTS 2 PROPOSAL NO. 1 - ELECTION OF DIRECTORS 4 INFORMATION ABOUT THE BOARD OF DIRECTORS AND COMMITTEES OF THE BOARD 6 CORPORATE GOVERNANCE 9 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 15 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 17 INFORMATION CONCERNING EXECUTIVE OFFICERS 17 EXECUTIVE COMPENSATION 18 EQUITY COMPENSATION PLAN INFORMATION 20 PROPOSAL NO. 2 – ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 20 PROPOSAL NO. 3 – ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 21 PROPOSAL NO. 4 - RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014 21 AUDIT COMMITTEE REPORT 22 SUBMISSION OF SHAREHOLDER PROPOSALS ANDDIRECTORNOMINATIONSFOR THE 2 24 OTHER MATTERS 25 ANNUAL REPORT 25 COMARCO, INC. 25541 Commercentre Drive, Suite 250 Lake Forest, CA 92630 (949) 599-7400 AMENDED PROXY STATEMENT For the Annual Meeting of Shareholders To Be Held January 23, 2014 GENERAL INFORMATION The Board of Directors (the “Board”) of Comarco, Inc., a California corporation (the “Company”, “Comarco”, “we,” “us” or “our”), is soliciting proxies to be voted at the Annual Meeting of Shareholders to be held on January 23, 2014 at 10:00 a.m., local time, at the Company’s corporate offices, which are located at 25541 Commercentre Drive, Suite 250, Lake Forest, CA 92630, or any postponement(s) or adjournment(s) thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders. Shareholders may obtain directions to the Annual Meeting by writing to the Company at its corporate offices or by calling (949) 599-7551. Under rulesadopted by the Securities and Exchange Commission (“SEC”), we are providing our shareholders with the Annual Meeting proxy materials over the Internet, rather than sending printed copies of those materials through the mail. A Notice of Internet Availability of Proxy Materials (“Notice”) is being mailed to all of our shareholders on or about December 11, 2013. The Notice contains instructions on how shareholders may access our proxy statement and vote their shares. The Notice also contains instructions on how to request our proxy materials in printed form or by email, at no charge, if a shareholder so desires. A shareholder giving a proxy has the power to revoke it at any time before it is exercised by (1) filing with the Secretary of the Company an instrument in writing revoking the proxy, (2) filing with the Secretary of the Company a duly executed proxy bearing a later date, (3) voting again on the Internet or by telephone (only your latest Internet or telephone proxy submitted prior to 1:00 a.m. Eastern Standard Time on Thursday, January23, 2014 will be counted) or (4) attending the Annual Meeting and voting the shares in person. In the absence of such revocation, all shares represented by a properly executed proxy received in time for the Annual Meeting will be voted as specified therein. In the event that you return a signed proxy card on which no directions are specified, your shares will be voted “
